Citation Nr: 9936235	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  94-35 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
March 1971.  The appellant is his custodian.  The veteran has 
been held incompetent for VA purposes since November 1978.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
In a March 1996 decision, the Board determined that new and 
material evidence had been submitted.  The claim was reopened 
and remanded to the RO for additional evidentiary development 
and for adjudication on the merits.  The claim was again 
remanded to the RO for additional evidentiary development in 
a December 1996 Board decision.

In a decision dated May 20, 1998, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court).  In April 
1999, the parties filed a Joint Motion for Remand and Stay of 
Proceedings (Joint Motion for Remand).  In an order dated 
April 9, 1999, the Court vacated the Board's decision and 
remanded the matter pursuant to 38 U.S.C. § 7252(a).  


REMAND

As detailed in the Joint Motion for Remand, additional 
evidentiary development must be completed prior to further 
consideration of this claim.  The parties determined that the 
RO did not substantially comply with the directives of the 
Board's 1996 Remands.  See Talley v. Brown, 6 Vet. App. 72, 
74 (1993).  A Board remand confers upon the veteran the right 
to compliance with the remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board's 1996 Remands instructed the RO to provide the 
veteran a VA psychiatric examination which (a) included 
review of the claims file, including the service medical 
records and (b) opinions as to the etiology of any diagnosed 
psychiatric disorders.  As detailed in the Joint Motion for 
Remand, the examiner did not reference pertinent medical 
evidence in the claims file, including the service medical 
records, and did not render an opinion as to the etiology of 
the diagnosed depression.  

Moreover, the veteran's attorney requested a personal hearing 
before a Member of the Board at the RO within the appropriate 
time period after notification of the Court's order on the 
Joint Motion for Remand.  Since the veteran has not 
previously had such a hearing, it is also necessary to remand 
this claim for due process reasons.  

Accordingly, this case is REMANDED for the following:

1.  Return the claims file to the same 
examiner who conducted the examination in 
July 1997 at the VA Medical Center in 
Poplar Bluff in order to obtain medical 
opinions.  If the same examiner is 
unavailable, request that a qualified 
specialist review the claims file.  The 
examiner is asked to indicate in the 
report that he or she has reviewed the 
claims file.  In accordance with the 
Joint Motion for Remand (pages 17-18), 
the examiner should indicate that the 
entire claims file was reviewed, 
including the service medical records and 
medical evidence dated prior to 1978.  

Based on a review of all medical 
documentation and history on file, the 
examiner should: 

(a) Discuss the etiology of the 
previously diagnosed schizophrenia, 
to include whether this disorder was 
manifested during service or within 
one year following discharge from 
service.  If the examiner's opinion 
differs from the opinion provided in 
July 1997, the examiner must explain 
the basis for the current opinion 
and the reason(s) for the difference 
in opinion.

(b) Discuss the etiology of the 
previously diagnosed major 
depression, to include whether this 
disorder was manifested during 
service or within one year following 
discharge from service.  

The medical rationale for these opinions 
must be provided in the examination 
report, to include appropriate references 
to the medical evidence of record, 
including the service medical records.

2.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

3.  Thereafter, readjudicate the 
veteran's claim, with consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, provide 
him and his attorney a supplemental 
statement of the case, and afford a 
reasonable period of time within which to 
respond thereto.  

4.  After completion of the above 
development, schedule the veteran for a 
hearing before a Member of the Board at the 
RO, and notify him of the scheduled hearing 
at the latest address of record.  This 
hearing is to be scheduled in accordance with 
applicable law.

Thereafter, this case is to be returned to the Board, 
following applicable appellate procedure.  The appellant and 
the veteran have the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purposes of this REMAND are to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


